Citation Nr: 1020413	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-16 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD).

2.  Entitlement to a rating in excess of 10 percent for 
hemorrhoids. 

3.  Entitlement to a compensable rating for a sinus 
condition.

4.  Entitlement to a compensable rating for dermatophytosis 
of the right thigh and groin region.

5.  Entitlement to service connection for constipation.

6.  Entitlement to service connection for arthritis over the 
entire body.




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from March 1984 to 
May 2004.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision.

The issue of entitlement to service connection for 
constipation is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not show that the symptoms caused by 
the Veteran's gastroesophageal reflux disease are productive 
of considerable impairment of health.

2.  The medical evidence does not show that the Veteran's 
hemorrhoids have caused anemia or fissures. 

3.  The medical and lay evidence does not show that the 
Veteran has one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or that she has between three and six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.

4.  Scarring from the Veteran's dermatophytosis of the right 
thigh and groin region
covers less than 6 square inches, is stable, is not painful 
on examination, and does not impair the Veteran's 
functioning.

5.  Treatment of the Veteran's dermatophytosis has not 
required intermittent systemic therapy.

6.  The Veteran's dermatophytosis does not cover 5 percent of 
either her entire body or exposed areas.

7.  The Veteran's joint pain is attributable to fibromyalgia 
and not to arthritis.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for 
gastroesophageal reflux have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, 
Diagnostic Code (DC) 7399-7346 (2009).

2.  Criteria for a rating in excess of 10 percent for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, DC 7336 (2009).

3.  Criteria for a compensable rating for sinusitis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.1, 4.97 DC 6599-6513 (2009).

4.  Criteria for a compensable rating for dermatophytosis of 
the right thigh and groin region have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.118, DC 7813 (2009).

5.  Criteria for service connection for arthritis over the 
entire body have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.
 
In June 2006, the Veteran sought service connection for 
arthritis, indicating that her entire body ached sometimes.  
In her notice of disagreement the Veteran indicated that she 
experienced daily stiffness throughout her body in her legs, 
neck, arms, and back.

However, the Veteran is already service connected for 
fibromyalgia based on reports of lower back pain, pain in the 
neck, chronic chest pain, abdominal pain, digestive 
complaints, and insomnia; and, from a review of the service 
treatment records, it is apparent that while the Veteran has 
joint pain, it is the result of fibromyalgia and not 
arthritis.

The Veteran's service treatment records reflect numerous 
complaints of joint pains dating back to 1984 when she was 
assessed with myalgias after complaining of back pain.  The 
Veteran was then noted to have polyarthralgias in April 1988 
after presenting with complaints of knee, elbow, and back 
pain.  In July 1988, it was noted that there were no changes 
in the diagnosis of polyarthralgia as the initial screening 
test was negative and x-rays showed normal fluid in the left 
knee.  In June 1989, the Veteran complained of 
polyarthralgias over the previous year, involving mainly the 
back, elbows, and knees.  The assessment was probable 
fibromyalgia.  

The Veteran reported arthritis in the knees, elbows and back 
on a medical history survey completed in 1996; but this 
appears to be based only on her reported history and not on 
x-ray evidence.  In March 1997, the Veteran was in fact 
assessed with arthralgia, and x-rays of the Veteran's knees 
were normal in April 1997.  

In July 1997, the Veteran was thought to possibly have 
seronegative arthritis, but this diagnosis appears to have 
been overtaken by the diagnosis of fibromyalgia, as 
seronegative arthritis was not noted again during the 
Veteran's remaining 7 years in service.

In August 1999, the Veteran presented for treatment 
complaining of muscle/joint pain in the arms, legs and head; 
and she was assessed with fibromyalgia.  The Veteran was 
evaluated by psychology in December 2001 where it was noted 
that she had a 10 year history of fibromyalgia manifested by 
muscle and joint pain.  
In January 2004, the Veteran was noted to have uncontrolled 
fibromyalgia that was causing muscle pain in the chest and 
legs.  In February 2004, the Veteran was diagnosed with 
fibromyalgia with pain in both legs, her left arm, both 
shoulders, and her back.

The Veteran underwent a separation physical in March 2004 at 
which she was diagnosed with fibromyalgia with arthralgias 
and neuralgias.  While the Veteran's joint complaints were 
noted, she demonstrated full range of motion in her back, 
knees, and ankles, with full muscle strength throughout.  X-
rays of the lumbosacral and cervical spine were normal 
showing no radiographic evidence of inflammatory or other 
arthritic change.  The only arthritis that was noted was 
degenerative joint disease of the first metatarsalphalangeal 
(MTP) joint on each foot as a result of bunionectomies.  
However, the Veteran has been granted service connection for 
the residuals of her bunionectomies of both feet.

There is no dispute that the Veteran has joint pain, and it 
is understandable that she might attribute such pain to 
arthritis.  However, the radiographic evidence clearly 
demonstrates that her joints are normal orthopedically, with 
the exception of arthritis in the MTP joints of both big toes 
which is already service connected.  

Likewise, she is service connected for fibromyalgia, rated at 
40 percent in recognition of the impairment it causes.  In 
any case, without the record showing the presence of 
arthritis over her body and her various ache complaints 
contemplated by her service connected fibromyalgia, a basis 
upon which to establish service connection for arthritis over 
the entire body has not been presented.  Accordingly, service 
connection for arthritis of multiple joints is denied.

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

GERD

The Veteran is currently rated at 10 percent for 
gastroesophageal reflux under 38 C.F.R. § 4.97 DC 7399-7346.  
Under these rating criteria, a 10 percent rating is assigned 
when two or more of the symptoms required for a 30 percent 
evaluation are present, but are of less severity.  A 30 
percent rating is assigned for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent rating is assigned for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health. 

The terms "severe impairment of health" and "considerable 
impairment of health" are not defined in the rating 
schedule; rather than applying a mechanical formula, VA must 
evaluate all the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

It is noted that there are diseases of the digestive system, 
particularly within the abdomen, which, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of 
the Digestive System," do not lend themselves to distinct 
and separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in § 
4.14.  See 38 C.F.R. § 4.113.

In June 2006, the Veteran sought a compensable rating for her 
GERD, indicating that she had daily problems with digestion 
of her food, as well as difficulty with bloating, upset 
stomach, and burning sensations.

A VA treatment record from March 2005 noted that the Veteran 
complained about "pain in R arm constipation abd" which 
could be taken as evidence of arm pain from the GERD, except 
that the Veteran was scheduled for an MRI of her shoulder as 
a result, suggesting that such subjective complaints were 
orthopedic in nature.  Nevertheless, the Veteran was 
prescribed Ultram which is a drug that is sometimes used to 
treatment pain as a result of acid reflux.  At a follow-up 
session at the end of March 2005, it was noted that the 
Veteran continued to have heart burn during the day, but not 
at night.  In April 2005, she reported pain at 7/10, but she 
attributed the pain to her back, and not to her GERD.

The Veteran attended a gastrointestinal consultation in 
December 2005, where she indicated that over the previous 2-3 
months, she had had intermittent dysphagia, primarily to 
solids.  The Veteran also reported multiple episodes of 
emesis (vomiting) within a few minutes of trying to consume a 
meal, but the Veteran denied any weight loss.  

At another consult in December 2005, Dr. Surles assessed the 
Veteran with anemia and abdominal pain and a CBC was ordered 
(however, there is no indication that the assessment of 
anemia was based on any clinical testing, and anemia was not 
noted again by Dr. Surles on his follow-up consultation in 
April 2006).  In April 2006, the Veteran reported difficulty 
with getting food stuck in her chest, and dysphagia was 
assessed.

A CBC showed normal red blood cell count and normal 
hematocrit.  The Veteran's hemoglobin levels were abnormally 
low, but at the follow-up there was no indication of anemia; 
and the Veteran reported that she was feeling much better 
since the EGD.  The GI pathology report showed chronic antral 
gastritis with H. Pylori present; dyspepsia and dysphagia 
were noted.  

In July 2006, Dr. Surles indicated that the Veteran was not 
having any nausea or vomiting at night.  She had no food 
intolerance, abdominal pain, nausea, vomiting, bloating, 
water brash, diarrhea, constipation, melana, or hematochezia.  
Additionally, the Veteran had no incontinence, hematuria, or 
dysuria.

In May 2008, the Veteran stated that she had been doing fine 
at a VA treatment session.  She reported some discomfort with 
her reflux, and some sensation of GERD which reduced her 
desire to eat.  However, she denied any nausea or vomiting, 
hematemesis, or chest pain.  The doctor indicated that the 
Veteran had been getting some GERD/heartburn relief with 
herbals and omeprazole was prescribed.  It was noted that the 
Veteran was having some problems with dysphagia. 

In December 2008, the Veteran complained that she was having 
the sensation of food getting stuck resulting in her losing 
weight.  The Veteran was assessed with dysphagia.

In January 2009, the Veteran reported some recent episodic 
dysphagia, but she denied any hematemesis, melana, 
hematochezia, or abdominal pain.  She reported nausea, 
vomiting, constipation, and dyspepsia.

The Veteran was provided with an additional VA examination in 
March 2009 at which she complained that she had dysphagia 
mostly to solids; weight loss of approximately 20 pounds 
since November 2008; nearly daily heartburn, some pyrosis 
(burning sensation behind the breast bone); epigastric pain; 
morning nausea; nearly daily vomiting of a foamy liquid and 
sometimes food.  There was no hematemesis or melana reported, 
and the Veteran stated that she had a good appetite but she 
was afraid to eat on account of the dysphagia.  The Veteran 
denied having anemia.  The Veteran denied that GERD affected 
her activities of daily living, but she did believe her 
condition had worsened and she stated that her private doctor 
had recommended surgery. 
 
While the Veteran reported material weight loss, the examiner 
indicated that she was 167.1 pounds at that time, and had 
weighted 172.2 pounds in December 2008; as such, it does not 
appear that the Veteran has substantial weight loss, which is 
defined by statute as a loss of greater than 20 percent of 
the individual's baseline weight, sustained for three months 
or longer; and the term "minor weight loss" means a weight 
loss of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer.  "Baseline weight" 
means the average weight for the two-year-period preceding 
onset of the disease.  38 C.F.R. § 4.112.  

In February 2009, the Veteran was seen by the VA dysphagia 
clinic at which she was able to swallow a milk shake without 
problem and was able to chew and swallow a graham cracker 
with out any cough or choke.  It was noted that the Veteran 
had mild dysphagia.

While the Veteran's GERD is symptomatic, the evidence of 
record does not show that it has been productive of 
considerable impairment of her health.  The Veteran's 
dysphagia was recently been described as "mild" and the 
Veteran denied that GERD affected her activities of daily 
living at her March 2009 VA examination.  Furthermore, at a 
May 2008 VA treatment session, the Veteran stated that she 
had been doing fine.  

As such, the Board concludes that the Veteran's GERD has not 
been productive of considerable impairment of health, and 
therefore the schedular criteria for a rating in excess of 10 
percent for GERD have not been met.  Accordingly, the 
Veteran's claim is denied on a schedular basis.

The Board has also considered whether an extraschedular 
rating is warranted, noting that if an exceptional case 
arises where ratings based on the statutory schedules are 
found to be inadequate, consideration of an "extra-
schedular" evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities will be made.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the determination of 
whether a claimant is entitled to an extraschedular rating 
under § 3.321(b) is a three-step inquiry, the responsibility 
for which may be shared among the RO, the Board, and the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  Thun v. Peake, 22 Vet. App. 111.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.   This means that initially there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
no referral is required.  If the criteria does not reasonably 
describe the claimant's disability level and symptomatology, 
a determination must be made whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  38 C.F.R. § 3.321(b)(1) (related factors include 
"marked interference with employment" and "frequent 
periods of hospitalization").  See id. 

In this case, it is not disputed that the Veteran's GERD 
causes irritation, but the medical evidence fails to show 
anything unique or unusual about the Veteran's GERD that 
would render the schedular criteria inadequate.

Furthermore, even if the symptoms were considered to render 
the schedular criteria inadequate, the Veteran has not been 
hospitalized as a result of her GERD; and the Veteran denied 
that GERD affected her activities of daily living at her 
March 2009 VA examination, thereby implying that it would not 
cause marked interference with employment.  As such, it would 
not be found that his disability met the "governing norms" 
of an extraschedular rating.  Accordingly, an extraschedular 
rating is not warranted.

Hemorrhoids

The Veteran's hemorrhoids are currently rated at 10 percent 
under 38 C.F.R. § 4.114, DC 7336.  Under DC 7336, external or 
internal hemorrhoids are assigned a noncompensable rating 
when they are mild or moderate.  A 10 percent rating is 
assigned when external or internal hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent rating is 
assigned when the external or internal hemorrhoids cause 
either persistent bleeding with secondary anemia or fissures.  

The Veteran's claim for an increase was received in December 
2005, and in June 2006, she wrote a statement indicating that 
she had regular irritation from hemorrhoids.  The fact that 
her hemorrhoids cause irritation is not disputed; however, 
the Veteran currently receives a 10 percent rating in 
recognition of the irritation her hemorrhoids cause.  To 
obtain a rating in excess of 10 percent, the evidence must 
show that the hemorrhoids cause persistent bleeding with 
secondary anemia or that they cause fissures; and, as 
discussed below, neither anemia or fissures are shown by the 
evidence of record  

Treatment records from Dr. Surles in June 2005 note that the 
Veteran was having increasing episodes of rectal bleeding 
when passing smaller calibered stools and the Veteran was 
prescribed a stool softener.  

In December 2005, Dr. Surles assessed the Veteran with anemia 
and ordered a CBC.  However, there is no indication that this 
assessment of anemia was based on any clinical testing; and, 
while the results of the CBC are not of record, it is noted 
that the Veteran was not assessed with anemia by Dr. Surles 
at her follow-up consultation in April 2006.  Additionally, 
the Veteran specifically denied having anemia at a VA 
examination in August 2006 (and she again denied having 
anemia at her VA examination in March 2009).  

At the 2006 examination, the Veteran reported being diagnosed 
with hemorrhoids in 1996 and she stated that her major 
symptoms from the hemorrhoids were bleeding, pain, and 
burning on defecation.  The Veteran indicated that she used 
Preparation H, lidocaine/hydrocortisone cream, and stool 
softeners.  The rectal examination showed good sphincter 
control with no external hemorrhoids or tags noted.  There 
also was no bleeding noted.  The examiner stated that the 
Veteran had internal hemorrhoids with mild residuals of 
bleeding, burning and discomfort on defecation due to 
reported constipation.

In a July 2006 VA treatment record, the Veteran denied any 
rectal bleeding or mass; and the doctor indicated that the 
Veteran's hemorrhoids were stable.

The Veteran was provided with an additional VA examination in 
March 2009 at which she reported having hemorrhoid flare-ups 
approximately 3 times per week that were manifested by pain, 
swelling, anal itching, and bleeding.  She also complained 
about constipation with painful defecation and about seeing 
blood on the toilet paper and in the bowl.  However, the 
Veteran denied any melena; and she denied that her 
hemorrhoids affected activities of daily living, other than 
forcing her to sit on a pillow at work.  

It is noted that the Veteran is considered competent to 
report symptoms she is capable of observing, such as noting 
blood in the toilet following a bowel movement.  Furthermore, 
the Board finds no reason to doubt the Veteran's credibility, 
as she appears to have accurately reported her symptoms to 
the various medical professionals throughout the course of 
her appeal.  Furthermore, in July 2006, the Veteran's 
supervisor from the Navy wrote a letter attesting to the 
Veteran's honesty. 

Thus, the Veteran's contention that her hemorrhoids cause 
some bleeding is not disputed.  However, in order to warrant 
a 20 percent rating, the bleeding must be both persistent and 
accompanied by secondary anemia; and anemia is not shown by 
the medical evidence in this case.  It is true that in 
December 2005 the Veteran's private doctor, Dr. Surles, 
ordered a CBC to assess the possibility that the Veteran had 
anemia.  However, there is no indication that testing 
actually confirmed anemia; and no anemia was reported at the 
Veteran's follow-up appointment in April 2006 or at two 
subsequent VA examinations in 2006 and 2009.  Additionally, 
the Veteran has specifically denied having anemia.

There is also no medical indication that the Veteran's 
hemorrhoids cause any fissures.

As such, the criteria for a 20 percent rating for hemorrhoids 
have not been met, and the Veteran's claim is therefore 
denied.

The Board has also considered whether an extraschedular 
rating is warranted, but as with the Veteran's GERD, the 
medical evidence fails to show anything unique or unusual 
about the Veteran's hemorrhoids that would render the 
schedular criteria inadequate.

Furthermore, even if the symptoms were considered to render 
the schedular criteria inadequate, the Veteran has not been 
hospitalized as a result of her hemorrhoids; and while she 
reported being occasionally required to sit on a pillow at 
work, this does not rise to the level of marked interference 
with employment.  As such, it would not be found that his 
disability met the "governing norms" of an extraschedular 
rating.  Accordingly, an extraschedular rating is not 
warranted.

Sinus condition 

It is noted at the outset of this claim that the Veteran is 
currently service connected for both sinusitis and for 
allergic rhinitis.  The sinusitis receives a noncompensable 
rating under 38 C.F.R. § 4.97, DC 6513, while the allergic 
rhinitis is rated as 10 percent disabling under 38 C.F.R. 
§ 4.97, DC 6522, which recognizes blockage of the nasal 
passages.  Service connection was initially granted for 
allergic rhinitis by a July 2004 rating decision, which the 
Veteran did not appeal.  Subsequently, she filed for service 
connection for sinusitis which was granted by a January 2007 
rating decision.  The Veteran filed a notice of disagreement 
as to a "sinus condition" making no mention of allergic 
rhinitis.  On her substantive appeal, the Veteran again 
indicated she was appealing her sinus condition.  As such, 
while many symptoms of allergic rhinitis and sinusitis may 
overlap, the Board is only evaluating the impairment caused 
by sinusitis in this appeal.  The Board is aware that a 
Veteran's claims are liberally construed and that 
consideration should be provided for what the symptoms the 
Veteran is claiming are, rather than just the disability the 
Veteran reports.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  However, in this case, the Veteran was already 
service connected for allergic rhinitis when she began 
separately seeking service connection for sinusitis.  
Essentially, the Veteran declined to apply for an increased 
rating for allergic rhinitis.  As such, the Board will 
narrowly construe this issue as only sinusitis, recognizing 
that to evaluate the symptoms of allergic rhinitis under the 
criteria for sinusitis would constitute pyramiding, given 
that the Veteran is receiving a separate compensable rating 
for allergic rhinitis. 

The Veteran is currently assigned a noncompensable rating for 
a sinus condition, which is assigned when sinusitis is 
detectable by x-rays only.  38 C.F.R. § 4.97, DC 6513.  A 10 
percent rating is assigned when a Veteran has one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or when a Veteran has between three and six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent rating is assigned when a Veteran has three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or when he has more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  

An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.

Private treatment records from September and December 2005 
noted the diagnosis of sinusitis.  However, it was noted in 
VA treatment records from October 2005 that no sinus 
pathology was detected on a CT scan with no fluid or mucosal 
or thickening.  There was some nasal obstruction seen with 
some allergic symptoms, and the Veteran was given steroids 
and given a follow-up in January 2006 at which time she was 
assessed with allergic rhinitis.  In June 2006, the Veteran 
was again seen for allergic rhinitis and was prescribed 
flunisolide, but she was noncompliant with the medication on 
account of discomfort and the medication was changed.  
However, there was no recent epistaxis noted; and, while the 
Veteran was given corticosteroids for allergic rhinitis, 
there was no mention of sinusitis.

At a VA examination in August 2006, the Veteran's sinuses 
were non tender.

In December 2008, the Veteran presented to the VA pharmacy 
indicating that she had forgotten to tell her primary care 
physician that she had been having sinus trouble, and her 
prescription of mometasone nasal was renewed.

The Veteran was provided with a VA examination in March 2009 
at which she reported a history of allergic rhinitis and 
sinusitis and she complained about pain across her forehead, 
watery eyes, and nasal congestion.  She also indicated that 
she had daily sinus headaches and that sinus congestion made 
it difficult for her to breath through her nose.  The Veteran 
indicated that her symptoms were present 5 days a week and 
that 3 times per year she required pain medication 
intermuscularly and antibiotics.  The Veteran reported that 
when her symptoms are severe, she would simply stay in bed, 
and that at least 12 times per year she required bed rest 
(the Veteran indicated that she was self employed and could 
take time off as needed).  She indicated that her sinus 
headaches had worsened.  However, x-rays of the Veteran's 
sinuses showed normal aeration and no findings to suggest 
sinusitis.

The examiner noted swollen erythematous nasal mucosa 
bilaterally without purulent discharge or crusting.  The 
examiner diagnosed the Veteran with allergic 
rhinitis/sinusitis and opined that it was mild to moderate in 
severity.

While the Veteran has indicated that she has required bed 
rest on a number of occasions, the treatment records show 
that medication has predominantly been prescribed for 
allergic rhinitis.  The Veteran as a lay person is competent 
to report symptomatology that she can perceive, but she is 
not medically qualified to differentiate between the symptoms 
attributable to her sinusitis and those attributable to her 
allergic rhinitis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  

Furthermore, x-rays of the Veteran's sinuses that were taken 
in 2009 showed that the sinuses were normal with no evidence 
of sinusitis seen.  Even when considering the sinusitis and 
allergic rhinitis together, the examiner only found that the 
condition was mild to moderate in severity; and it must be 
remembered that the Veteran is currently receiving a 10 
percent rating for allergic rhinitis in recognition of the 
impairment it causes.

The treatment records and examination reports simply do not 
show that the Veteran has one to two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or that she has between 
three and six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

Accordingly, the schedular criteria for a compensable rating 
for sinusitis have not been met, and the Veteran's claim is 
therefore denied.

The Board has also considered whether an extraschedular 
rating is warranted, but again, the medical evidence fails to 
show anything unique or unusual about the Veteran's sinusitis 
that would render the schedular criteria inadequate.

Furthermore, even if the symptoms were considered to render 
the schedular criteria inadequate, the Veteran has not been 
hospitalized as a result of her sinusitis; and while she 
reported has reported missing some work on account of sinus 
problems, it does not appear to be so pervasive as to be 
considered marked interference with employment.  As such, it 
would not be found that his disability met the "governing 
norms" of an extraschedular rating.  Accordingly, an 
extraschedular rating is not warranted.

Dermatophytosis of the right thigh and groin region (skin 
condition)

The Veteran currently receives a noncompensable rating for 
dermatophytosis of her right inner thigh under 38 C.F.R. 
§ 4.118, DC 7813, which directs that dermatophytosis 
(ringworm: of body, tinea corporis; of head, tinea capitis; 
of feet, tinea pedis; of beard area, tinea barbae; of nails, 
tinea unguium; of inguinal area (jock itch), tinea cruris) is 
to be rated based on the predominant disability (e.g. as 
disfigurement of the head, face, or neck (DC 7800), as scars 
(DCs 7801, 7802, 7803, 7804, or 7805), or as dermatitis (DC 
7806)).

The Veteran's skin condition manifests on her inner thigh, 
and a rating for disfigurement of the head, face, or neck DC 
7800 is therefore not warranted.

Under DCs 7801-7805, 10 percent ratings are assigned for 
scars, not affecting the head, face, or neck, that 1) are 
deep and cover an area exceeding 6 square inches (39 sq. cm.) 
(a deep scar is one associated with underlying soft tissue 
damage); 2) cause limited motion and cover an area exceeding 
6 square inches; 3) are superficial, do not cause limited 
motion, and cover an area of 144 square inches or greater (a 
superficial scar is one not associated with underlying soft 
tissue damage); 4) are superficial and unstable (an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar); or 5) are superficial and 
painful on examination.  See 38 C.F.R. § 4.118, DCs 7802, 
7803, 7804.  Again, 10 percent is the highest rating 
available under these codes for scars other than of the head, 
face, or neck; unless the scar is either deep or causes 
limitation of motion and covered an area exceeding 12 square 
inches.  Additionally, 38 C.F.R. § 4.71a, DC 7805 directs 
that scars be also rated based on the limitation of function 
of the affected part.

In this case, the Veteran has a small scar on her inner thigh 
as a result of a biopsy.  At her most recent VA examination 
in March 2009, the examiner indicated that the Veteran had no 
symptoms from her skin condition except for itching in the 
groin area.  The scar was still present, but the Veteran's 
only complaint was that she could not wear shorts in the 
summer because the scar would be visible.  The examiner 
indicated that the scar was flat, superficial, and measured 
.5 x .8 cm.  The scar was slightly hyperpigmented, non-
tender, non adherent, without any keloids formation or 
induration or inflexibility of the scar.  The examiner stated 
that the scar did not cause any limitation of function.

Under 38 C.F.R. § 4.118, DC 7806, a 10 percent rating is 
assigned when a skin condition covers at least 5 percent, but 
less than 20 percent, of a Veteran's entire body; when a skin 
condition covers or at least 5 percent, but less than 20 
percent, of her exposed areas; or when intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, is required for a total duration of less than six 
weeks during the past 12-month period.

A 30 percent rating is assigned when a skin condition covers 
between 20 and 40 percent of a Veteran's entire body; when 
skin condition covers between 20 and 40 percent of her 
exposed areas; or when intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.

In June 2006 the Veteran reported having an inner thigh scar 
with chronic pruritus of the pre-vaginal and rectal area.  
The Veteran indicated that she continued to have the rash and 
complained that it would wake her up at night. 

However, the medical evidence does not show that a 
compensable rating is warranted based on surface area that is 
affected.  For example, at a VA examination in August 2006, 
the examiner indicated that there were only minimal residuals 
from the skin condition and scar, estimating that less than 
.1 percent of the Veteran's body surface was involved.

At the Veteran's VA examination in March 2009, the examiner 
found no acute lesions on examination. 

VA treatment records have been reviewed, but they too fail to 
show that the Veteran's skin condition covers at least 5 
percent of either her entire body or her exposed areas; and 
the Veteran has not alleged otherwise.

There is also no allegation that intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, has been prescribed to treat the Veteran's skin 
condition.

The medical evidence does not show that a compensable rating 
is warranted based on scarring, percentage of body impacted, 
or medication prescribed; and, therefore, the Veteran's claim 
is denied on a schedular basis. 

The Board has also considered whether an extraschedular 
rating is warranted, but the medical evidence fails to show 
anything unique or unusual about the Veteran's skin condition 
that would render the schedular criteria inadequate.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in June 2006, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above 
with regard to all the claims except the claim for a 
compensable rating for sinusitis.  However, with regard to 
that claim, the Veteran's claim was for service connection, 
which was granted.  She then appealed the downstream issue of 
the rating that had been assigned.  Under these 
circumstances, since the original claim was granted, there 
are no further notice requirements under the aforementioned 
law.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.

VA and private treatment records have been obtained.  The 
Veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the Veteran was offered the opportunity to 
testify at a hearing before the Board, but she declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for GERD is denied.

A rating in excess of 10 percent for hemorrhoids is denied.
 
A compensable rating for a sinus condition is denied.

A compensable rating for dermatophytosis of the right thigh 
and groin region is denied.

Service connection for arthritis over the entire body is 
denied.


REMAND

The Veteran contends that she has constipation as a result of 
her more than twenty years of military service.  Service 
treatment records do show complaints of constipation, as well 
as complaints of diarrhea while in military service. 

Following service, it is noted that the Veteran was assessed 
with constipation in December 2008.  However, it is unclear 
whether constipation should be considered a chronic 
disability, or whether it should be considered a symptom of a 
disability, such as either gastroesophageal reflux disease or 
hemorrhoids, both of which are already service connected, or 
possibly irritable bowel syndrome, which has been noted on 
several occasions.

As such, a medical opinion of record is necessary.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from April 
2009 to the present.

2. Then, provide the Veteran's claims 
file to a VA examiner.  If the examiner 
determines that an examination is 
necessary, one should be scheduled.  The 
examiner should review the Veteran's 
claims file and answer the following 
questions.

a) Should constipation be considered a 
chronic disability, and, if so, does the 
Veteran have chronic constipation?  If 
the answer is yes to both, is it at least 
as likely as not (50 percent or greater) 
that the Veteran's chronic constipation 
either was caused by or began during her 
military service.

b)  If it is determined that constipation 
is a symptom of a disability (such as 
irritable bowel syndrome, hemorrhoids or 
GERD to name a few), rather than a 
disability in and of itself, the 
disability of which it is a symptom 
should be identified and if not already 
service connected, the examiner should 
indicate whether it is at least as likely 
as not (50 percent or greater) that such 
a disability either was caused by or 
began during the Veteran's time in 
military service. 

3.  When the development requested has 
been completed, the claims should be 
readjudicated.  If the claims remain 
denied, provide the Veteran and her 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


